Title: James Madison to Nicholas P. Trist, 1 November 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 1. 1826—
                            
                        
                        Your favor of the 28th. having met with delay at our post office, I recd. it too late to look into the papers
                            of accts. &c you were so good as to inclose. I can not but think it will be well that a Statement of what relates
                            to the particular work done since the last Report, and yet to be done, should be made out by the Proctor in a simple form;
                            to be referred to in the report, rather than to swell the report itself with such details. I thank you for your amendment
                            of the introductory paragraph of the draft I sent you, adopted as you will see into the paper now inclosed: which I wish
                            that both Mr. Cabell & Genl. Cocke may be able to see.
                        The approaching Court, may perhaps furnish the opportunity. I have written to Genl. Cocke to this effect, and
                            Mr Cabell, who I had supposed would be in the lower Country, is soon to be in Nelson county, attending an advertized Sale
                            of property there. The Fiscal part of the Report is allways and justly of peculiar delicasy in his view, and I wish, if
                            possible that it be shaped according to his judgement.
                        I recollect what your memory has stated, as to his remark in the last evening of our Session; but it does not
                            accord with the other idea, that a discharge of the present debts of the University will render further aid unnecessary to the
                            enlargemt. of its sphere of action.
                        If you mean by a re-print of the Enactments, the entire Code, your objections to it are conclusive. The
                            questions at present to be decided are how far the late enactments ought to be made public, and in what mode; and whether
                            they are to go with the Report for the Legislature. Precedent seems to require it, but the difficulties you mention seem
                            not to admit it. It will of course make an item in any conversation you may have with the gentleman above named.
                        I am giving you much more trouble than I could wish, I hope a riper state of things at the University will in
                            future impose less on both of us—We were very glad to hear of the safe arrival of the young ladies with their escort: and
                            surprized that it happened "in good time" considering the late hour at which they left us. We hope the sick party are all
                            again as we wish them to be. With assurances of cordial regard
                        
                            
                                
                            
                        
                    